LIVINGSTON, Chief Justice.
Supreme Court Rule 44, as amended, Code 1940, Title 7 Appendix, provides, in part, that an application to this court for writ of certiorari to the Court of Appeals to revise or correct a judgment of that court must be filed with the Clerk of the Supreme Court within fifteen days after the action of said Court of Appeals upon the application for rehearing.
The record before us shows on its face that the application for the writ of cer-tiorari was not filed in accordance with Rule 44. The petition not having been filed in time must be, and is, dismissed. McGraw v. State, 251 Ala. 123, 36 So.2d 560; Troup v. State, 248 Ala. 143, 26 So.2d 622; Dawson v. State, 259 Ala. 205, 66 So.2d 568.
Petition for writ of certiorari dismissed.
LAWSON, STAKELY and MERRILL, JJ., concur.